DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 9, 11-13 are allowed for the reasons given by applicant in the response of 4/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 appear to modify the process by which the tool weight is acquired.   The newly amended claim 1 recites that the processor receives the weight of each of the three or more tools or information about the weight from an external device.   Claim 2 then says that the processor estimates the weight of each of the three or more tools based on the loads on the motor when the turret is rotated.  It is not necessary to estimate the weights when the weights have already been acquired from an external device.    Paragraph 0053 of the original specification (PGPUB) for this application states:
[0053] Although the weight acquisition unit 12 estimates the weight of a tool 2 on the basis of the load on the rotary motor 4 in the abovementioned embodiment, alternatively, as shown in FIG. 9, the weight acquisition unit 12 may receive the weight of a tool 2 attached to a tool holder 3a or information about the weight from an external device 16.

It appears that the acquisition of tool weight from an external device and the estimation of the weight of the tool on the basis of the motor are distinct and alternate parts of this invention that would not be appropriate to execute together.
Claims 2 and 10 are rejected because they make it unclear how the weight of the tools is acquired and difficult to ascertain the metes and bounds of the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117